W.F. Tucker brought an action, in his own right, in the circuit court of Wilkinson county against appellant. He recovered a judgment. A motion for a new trial was sustained; whereupon the appellee by amendment was substituted as plaintiff in the case in his own right, and on the trial recovered a judgment against the appellant. From that judgment appellant prosecutes this appeal.
One ground urged for reversal is that the court erred in permitting by amendment the substitution of one plaintiff suing in his own right for another who had brought the suit in his own right. The amendment was unauthorized. Mississippi Cent. R.R. Co. v. Maples, 107 Miss. 720, 65 So. 644, 645. In that case section 775, Code of 1906, was construed. Section 567, Code 1930, is in the identical language of that statute. The court there said: "Our statute on amendments is very liberal, but in no case have we found that an amendment has been allowed whereby another and entirely different plaintiff was substituted for the party who had instituted the suit."
Reversed and dismissed without prejudice. *Page 696